Citation Nr: 1423604	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  12-03 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the lumbar spine (claimed as a lower back condition).    

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from March 1975 to March 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In a May 2014 statement sent by facsimile, the Veteran's representative wrote that the Veteran would be working out of the country and was unable to appear for the Board video hearing scheduled for May 8, 2014.  The representative asked that the video Board hearing be rescheduled during the period from October 1, 2014 through December 31, 2014 (i.e., when the Veteran would be back in the country).   Because the Veteran has shown good cause for rescheduling the Board hearing under the VA regulatory criteria at 38 C.F.R. § 20.704(c) (2013), for this one period, and Board videoconference hearings are scheduled by the RO, a remand to satisfy the hearing request is warranted.  See 38 C.F.R. §§ 20.700, 20.704(a) (2013). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the RO before a Veterans Law Judge in Washington, DC, during the period from October 1, 2014 through December 31, 2014.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



